Title: To Thomas Jefferson from J. Phillipe Reibelt, 3 February 1806
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                        
                            Premier des Republicains!
                            Baltimore le 3 fevr. 1806.
                        
                        Je Vous suppose—par la bonte de Mr. Randolph—deja instruit, que, pourquoi et comment je partirais
                            incessament par la Nouvelle Orleans, pour mon poste. 
                  Permettez moi donc que je Vous presente encore quelques Mots pour la
                            derniere fois de Baltimore.
                        1) Les Francais distinguès en cette Ville—sont, à l’exception de bien peu— comme la nation dont ils sortent—plus tot ennemis qu’amis des principes liberaux, soit par un esprit bornè, soit par un Coeur Corrompû — Ils savent tous,
                            que je suis le partisan bien fidel de ces principes—mais—ne les ayant jamais emis qu’au tems et lieu propres, et d’une
                            Maniere convenable, ils m’ont toujours recherchès avec le même empressement, et m’ont—aussitot, qu’ils ont entendus, que
                            j’irais faire un tour a la Louisiane—anoncès, par une douzaine de Lettres deja parties par le Courrier—de la manière la
                            plus flatteuse aux hommes les plus marquans de leur nation a la Nouv. Orleans. J’y trouverois par ce Moÿen a mon arrivèe
                            une opinion favorable etablie de Moi — Ayant en General appris—depuis ma Jeunesse—de gagner les personnes pour les Choses—et connaissant particulierement la Manière dont il faut mener les francais, si on veut exercer quelque influence sur eux — Il est probable, que je puisse beaucoup
                            Contribuer a l’amelioration de l’esprit public, si je pouvois occuper a la Ville un emploi dependant pour toujours du
                            Gouv. federal, comme p. E. au bureau de la Vente des terres, ou je serais au reste sans doute d’une utilitè particuliere
                            par le Nombre des bons sujets, que je tacherais d’y attirer des bords du Rhin, et de la Suisse—quoique pour mon Gout je
                            prefere la Campagne a la Ville, et les enfans de la Nature, a ceux de la perversion.
                        2) Je connois Mr. Fromentin a la Nouvelle Orleans—j’ai des affaires d’interet a demeler avec lui—mais je
                            sais aussi, qu’il est un instrument des Mecontents.
                        3) Il me paroit, qu’il seroit bon, que les Agens aupres des Indigénes, c’est a dire, ceux qui sont non
                            seulement Chargès d’un Store, mais aussi de leur Civilisation—portent un Caractère militaire. Le Direct. execut. de la
                            Republ. helvet. une et indiv. m’a bien, lorsque je l’ai definitivement quittè—en Marque ulterieure
                            de satisfaction, donnè le brevet de Colonel de l’etat Major de l’armeè, parceque je, pour pouvoir travailler plus longtems
                            avec lui—refusè le poste de Chef de la partie secrete de l’armeè du Danube, que le Directoire francais m’avoit fait
                            offrir alors par les Generaux Jourdan, Ernouf, Cherin, Massena—et qui m’auroit valû ce Grade a l’armeè francaise, mais
                            tel eloignè que je suis de la fausse Ambition, je n’en ai jamais fait usage et—il y a meme longtems, que le regarde comme
                            eteint, le Gouvernement, qui me l’avoit conferè, savoir celui de la Rep. helv. une et indivisible,
                            l’etant lui même.
                        4) Je ne puis pas finir—sans Vous repeter, que cette Nomination pour Natchitoches, en ce, qu’elle provient
                            directement de votre Coeur, et qu’elle m’est une preuve si reelle de votre bonne Opinion, et intention pour Moi—est bien
                            sincerement la plus flatteuse, dont je ne fus jamais honorè, et qu’elle me console de jour en jour plus sur la situation,
                            dans laquelle les hommes des principes illiberaux en Europe m’ont jettès pour quelque tems.
                        Je Vous prie, d’etre bien persuadè, qu’il n’y aura personne a la Louisiane, plus intimement, fermement, et
                            respectueusement attacheè a la Cause, que Vous Gouvernez, a l’interet des Etats Unis, et a la Gloire philosophique de
                            votre Personne, que Moi.
                        
                            Reibelt
                     
                        
                        
                            P.S. Vous allez voir bientot a Federal City le Docteur en Droits Geanty, une de mes Connaissances—ancien
                                Avocat de St. Domingue—a qui, a ce, qu’on m’a dit, on a etè en grande partie redevable du Maintien de l’ordre et de
                                la tranquillitè au Cap dans les premieres Anneès de la revolution, et de l’introduction sans secousses violentes des
                                principes Liberaux. C’est un grand Amateur de Physique et de Chimie, Constructeur d’instrumens et cœtera—reunissant
                                des Connaissances solides sur tout ce, qui a rapport aux Arts d’utilitè. Il a construite ici sur l’ideè de ce, qui
                                s’etoit fait en Europe—un apparill d’optique, dont les effets doivent—je ne les ai pas vû— surpasser ce, qu’on peut
                                imaginer—et qui veut faire voir a Federal City. — Il se propose, de se transplanter a la Nouvelle Orleans—et me paroit
                                pouvoir etre essentiellement utile, pour Contribue a la Correction du Mauvais esprit public, qui y regne — Il est liè
                                ici avec des mecontents (federalistes), mais ce n’est pas par Coeur, c’est uniquement par le Metier, qu’il fait.
                            Mr. Du Catel se flatte, que Vous trouverez ses deux Liqueurs bonnes, et que Vous en ferez
                                comander par Votre Maitre d hotel—non pas par interet, parcequ’il est riche—mais par Ambition Chymiste, et
                                parcequ’il est penetrè d’une profonde Admiration pour Vous.
                        
                    